DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, Ezekwe (US 20150057959) teaches a system (200; Figure 2) for testing (Abstract) a microelectromechanical system (MEMS) inertial sensor (202; Figure 2), the system (200) comprising: test circuitry (208A-208C and 244; Figure 2) configured to: receive a response signal (signal obtained from sensing axes 204A; [0016]) representing a response ([0016]) of the MEMS inertial sensor (202) to a test signal (electric drive signal; [0018]) generated by a signal generator (224; [0015 and 0018]); generate an in-phase response signal (obtained from in-phase demodulator 212; [0017-0018]) by mixing an first reference signal (in-phase output signal from the PLL 228 ;[0018]) with the response signal (signal obtained from sensing axes 204A; [0016]), wherein the first reference signal (in-phase output signal from the PLL 228 

In claim 1, the specific limitations of "determine, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor; and when it is determined that the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor, assess the characteristic of the MEMS inertial sensor using the in-phase response signal" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-6 are also allowed for depending on claim 1.


Regarding claim 7, Ezekwe (US 20150057959) teaches a method (Abstract) for testing (Abstract) a microelectromechanical system (MEMS) inertial sensor (202; Figure 2), the method comprising: stimulating ([0015 and 0018]), using a test signal (electric drive signal; [0018]), the MEMS inertial sensor (202); receiving a response signal (signal obtained from sensing axes 204A; [0016]) from the MEMS inertial sensor (202) in response to the stimulating ([0016 and 0018]); generating an in-phase response signal (obtained from in-phase demodulator 212; [0017-0018]) using the response signal 
In claim 7, the specific limitations of "determining, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor; and when it is determined that the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor, assessing the characteristic of the MEMS inertial sensor using the in-phase response signal" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 8-13 are also allowed for depending on claim 7.


Regarding claim 14, Ezekwe (US 20150057959) teaches a system (200; Figure 2) for testing (Abstract) a microelectromechanical system (MEMS) inertial sensor (202; Figure 2), the system (200) comprising: the MEMS inertial sensor (202); and test circuitry (208A-208C and 244; Figure 2) configured to: receive a response signal (signal obtained from sensing axes 204A; [0016]) from the MEMS inertial sensor (202) in 
In claim 14, the specific limitations of "determining, based on the quadrature response signal, whether the in-phase response signal is to be used for assessing a characteristic of the MEMS inertial sensor; and when it is determined that the in-phase response signal is to be used for assessing the characteristic of the MEMS inertial sensor, assess the characteristic of the MEMS inertial sensor using the in-phase response signal" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 15-20 are also allowed for depending on claim 14.



***Note***:  In paragraphs [0033-0034], the applicant explains the in-phase reference signal and the test signal being substantially in-phase and the quadrature reference signal and the test signal being substantially in quadrature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856